Citation Nr: 0907113	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-37 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus.

2.  Entitlement to service connection for an eye disorder 
claimed as secondary to type 2 diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from November 
1969 to November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision, in part, denied 
service connection for diabetes mellitus and vision problems.  

At the outset the Board notes that the appellant's claim was 
held in abeyance in September 2007 in keeping with the 
direction of Chairman's Memorandum 01-06-24, dated in 
September 2006.  The memorandum directed that the processing 
of claims for compensation based on exposure to herbicides 
affected by the United States Court of Appeals for Veterans 
Claims (Court) decision in Haas v. Nicholson, 20 Vet. App. 
256 (2006) be stayed pending an appeal of that decision.  
Specifically, the stay was applicable in those cases where a 
claim for service connection was based on exposure to 
herbicides and the only evidence of exposure was the receipt 
of the Vietnam Service Medal or service on a vessel off the 
shore of Vietnam.

The Board wrote to the appellant to inform him that the 
adjudication of his appeal would be stayed pending a 
resolution of the Haas case in September 2007.  He was 
further informed that, once the stay was lifted, his case 
would be promptly adjudicated.  

The stay on processing claims for compensation based on 
exposure to herbicides was lifted by way of a Chairman's 
Memorandum, 01-09-03, dated in January 2009.  The lifting of 
the stay was predicated on a decision by the United States 
Court of Appeals of the Federal Circuit in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).  The Federal Circuit reversed 
the Court's holding regarding the validity of 38 C.F.R. 
§ 3.307(a)(6)(iii).


FINDINGS OF FACT

1.  The medical evidence of record reveals that the Veteran 
has a current diagnosis of type 2 diabetes mellitus.  

2.  The medical evidence of record does not reveal a 
diagnosis of type 2 diabetes mellitus during active service 
or within the first year after separation from service.  

3.  The Veteran did not have active service in the Republic 
of Vietnam during the Vietnam era; he is not in receipt of 
the Vietnam Service Medal; service department records confirm 
that he did not set foot on the landmass of Vietnam.  

4.  The Veteran is not presumed to have been exposed to Agent 
Orange during service.  

5.  A service-connected disability is not the direct and 
proximate cause of any current eye disorder.  


CONCLUSIONS OF LAW

1.  Type 2 diabetes mellitus was not incurred in, or 
aggravated by, active military service and may not be 
presumed to have been incurred as a result of exposure to 
Agent Orange during service.  38 U.S.C.A. §§ 101(16), 1110, 
1116, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 
3.309(e), 3.313 (2008).

2.  An eye disorder was not incurred in, or aggravated by, 
active military service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a)(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran was provided with this general notice 
in a letter dated January 2004.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran was not provided this 
notice with respect to degree of disability of effective 
date.  However, this lack of notice is not prejudicial 
because service connection is being denied.  

With respect to a claim for service connection, the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim.  In this regard, no VA medical examinations 
have been obtained.  However, examinations are not required.  
VA medical treatment records have been obtained and clearly 
establish a current diagnosis of diabetes mellitus.  The 
Veteran has submitted private medical records related to his 
claimed eye disability.  There is no evidence, however, that 
indicates diabetes mellitus may be related to service.  
Accordingly, VA examinations are not required.  Additionally, 
there is no outstanding evidence related to this claimed 
disability, to be obtained, either by VA or the veteran.  The 
Veteran has not indicated to VA that any additional 
information relevant to his claim exists.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file which includes, but is not limited to:  service 
discharge papers, service treatment records; the Veteran's 
contentions; VA treatment records; and, private eye treatment 
records.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show 
with respect to the claims for service connection.  



II.  Service Connection 

The Veteran claims entitlement to service connection for type 
2 diabetes mellitus.  His primary claim is that he was 
exposed to Agent Orange during active service and that he 
warrants service connection on a presumptive basis as a 
result of exposure to Agent Orange during active service.  
His claim for service connection for an eye disorder is a 
claim for secondary service connection.  He claims that he 
has a diabetic eye disability.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2008).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (2008).  Establishing direct service 
connection for a disability, which has not been clearly shown 
in service, requires the existence of a current disability 
and a relationship or connection between that disability and 
a disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(1995); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Diabetes mellitus, may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  This is commonly referred to as 
presumptive service connection.  

Service connection is warranted for a disability which is 
aggravated by, proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310 (2008).  This is 
commonly referred to as "secondary" service connection as 
the disability claimed has been caused secondary to one for 
which service connection has already been established.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When 
service connection is thus established for a secondary 
condition, the secondary condition is considered a part of 
the original condition.  Id.  The Veteran's claim for service 
connection for an eye disability involves a secondary service 
connection claim.  He claims that his eye disorder has been 
caused by his diabetes mellitus 

VA regulations also provide that, if a veteran was exposed to 
an herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met 
provided that the rebuttable presumption provisions of 
§ 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2008)(emphasis added).

Type 2 diabetes mellitus, may be presumed to have been 
incurred during active military service as a result of 
exposure to Agent Orange if it manifests to a degree of 
10 percent at time after service during which the veteran was 
exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(ii) (2008).  

In this case, the determinative issues presented by the claim 
are (1) whether the Veteran had diabetes mellitus during 
service, within a year of separation from service, or was 
exposed to Agent Orange during service; (2) whether he has a 
current disability diagnosed as type 2 diabetes mellitus; 
and, if so, (3) whether the current disability is 
etiologically related to active service or to the alleged 
Agent Orange exposure during service.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008). 

The Veteran's service treatment records have been obtained 
and are complete.  They contain entrance and separation 
examination reports along with treatment records spanning the 
Veteran's period of active service.  There is no indication 
in any of these records of any diagnosis of diabetes mellitus 
or any eye disability during active service.  There is no 
medical evidence showing that the Veteran was diagnosed with 
diabetes mellitus within the first year after he separated 
from active service.  

VA medical treatment record dated from 2003 to the present 
have been obtained.  These records clearly establish that the 
Veteran was diagnosed with type 2 diabetes mellitus and is 
undergoing treatment for the disability.  

Private eye treatment records dated March 2004 have been 
submitted.  These records show that the Veteran had 
complaints of blurry vision.  One treatment note indicates 
that the Veteran had a recent diagnosis of diabetes mellitus 
with hyperopic shift.  The other note indicates that the 
Veteran had a diabetes mellitus induced reference shift which 
had regressed.  Both of these records reveal treatment of the 
Veteran's blurry vision and refractive error with 
prescription corrective lenses.  The Board notes that there 
is no diagnosis of diabetic retinopathy of record.  

The Veteran has a current diagnosis of type 2 diabetes 
mellitus and some evidence of blurry vision resulting from 
his diabetes mellitus.  That the Veteran has these current 
disabilities is not in question.  Rather, the Veteran's 
claims fail because of the lack of evidence of these 
disabilities during service, and the complete lack of 
evidence establishing that he has been exposed to Agent 
Orange during service as he claims.  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  Service in 
the Republic of Vietnam is interpreted as requiring service 
on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525). 

The evidence of record does not establish that the Veteran 
served in the Republic of Vietnam during the required period 
of time.  The Veteran's discharge papers, DD 214, reveals 
that he served in the Navy from November 1969 to November 
1971, a period of 2 years and 7 days.  This document 
establishes that the Veteran had 1 year, 4 months, and 8 days 
of sea service aboard the USS Goldsborough (DDG 20).  This 
document further establishes that the Veteran was not awarded 
the Vietnam Service Medal, or any other award which is 
indicative of service in the Vietnam area of operations.  The 
Board also notes that a correction, DD 215, was issued for 
the Veteran's discharge papers which corrected the character 
of his service to be "honorable."  Yet, no correction has 
ever been asked for, or issued with respect to the 
decorations indicated.

The Veteran has submitted several written statements with 
respect to his claim for service connection.  In all of these 
statements he claims that he served aboard the USS 
Goldsborough (DDG 20) off the coast of Vietnam.  He asserts 
that the ship was involved in Naval Gunfire Support (NGFS) 
operations and was approximately one quarter mile off shore 
of Vietnam at these points in time.  In all of his written 
statements, the Veteran has specifically admitted that he 
never set foot on the landmass of Vietnam during such 
service.  

The Veteran has argued, however, that 38 C.F.R. § 3.313 is 
applicable to his claim.  This regulation was promulgated in 
October 1990.  See 55 Fed. Reg. 43,123-43,125 (Oct. 26. 
1990).  The regulation was made effective from August 5, 
1964.  The purpose of the regulation was to establish 
criteria to be followed in adjudicating claims for service 
connection for non-Hodgkin's lymphoma by veterans that served 
in Vietnam during the Vietnam era.  The regulation provides:

(a) Service in Vietnam.  Service in 
Vietnam includes service in the waters 
offshore or service in other locations 
if the conditions of service involved 
duty or visitation in Vietnam.

(b) Service connection based on service 
in Vietnam.  Service in Vietnam during 
the Vietnam Era, together with the 
development of non-Hodgkin's lymphoma 
manifested subsequent to such service is 
sufficient to establish service 
connection for that disease.

38 C.F.R. § 3.313 (2008).  

This regulatory provision did not require a claimant to have 
actually been present in Vietnam in order to be eligible for 
the presumption of service connection for the disease.  It 
did provide for service connection non-Hodgkin's lymphoma for 
those serving in the waters offshore.  See VAOPGCPREC 7-93 
(Paragraph 7).  It is clear from the Federal Register rule 
announcement that the regulation was implemented solely for 
the purpose of addressing claims involving non-Hodgkin's 
lymphoma.  The regulation did not alter the regulatory scheme 
established at 38 C.F.R. § 3.307(a)(6), specifically the 
requirement for a claimant to have served in Vietnam, in 
adjudicating claims for presumptive service connection, for 
diseases other than non-Hodgkin's lymphoma, that were based 
on herbicide exposure.

Even assuming that the Veteran was aboard a ship that 
conducted NGFS operations a quarter mile off shore of 
Vietnam, and that the lack of a Vietnam Service Medal is an 
omission on his DD 214, the evidence still does not support 
that the Veteran ever set foot on the landmass of Vietnam 
during the requisite period of time.  By the Veteran's own 
admission, he did not go ashore in Vietnam.  The evidence of 
record clearly establishes that the Veteran served off shore 
and did not physically enter the Republic of Vietnam.  
Accordingly, he is not presumed to have been exposed to Agent 
Orange during such service.  

Since the Veteran did not serve in Vietnam during the 
requisite period of time, he is not presumed to have been 
exposed to Agent Orange.  Accordingly, service connection for 
type 2 diabetes mellitus must be denied on that basis.  
38 C.F.R. § 3.309(e) (2008); Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 
2009).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

As noted above, review of the medical evidence of record, 
including the Veteran's service treatment records does not 
reveal that the Veteran's type 2 diabetes mellitus manifested 
during service, or within the first year after service.  
Rather, the medical evidence of record clearly establishes 
that the Veteran was first diagnosed with diabetes mellitus 
in approximately 2003, over three decades after he separated 
from service.  There is no competent medical evidence linking 
the Veteran's type 2 diabetes mellitus to active service.  
Accordingly service connection for type 2 diabetes mellitus 
on a direct and a presumptive basis must also be denied.  

With respect to the Veteran's claim for service connection 
for an eye disability, he specifically claims that the 
disability is secondary to his diabetes mellitus.  The 
evidence of record does tend to support this assertion.  
However, as noted above, service connection for type 2 
diabetes mellitus is not warranted.  Accordingly, entitlement 
to service connection for an eye disorder secondary to 
diabetes mellitus must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). Here, the preponderance 
of the evidence is against both claims for service 
connection.  


ORDER

Service connection for type 2 diabetes mellitus is denied.  

Service connection for an eye disorder, to include as 
secondary to type 2 diabetes mellitus, is denied.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


